Citation Nr: 1619029	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-23 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1971.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and awarded a 30 percent evaluation, effective February 11, 2009.

The January 2010 rating decision also denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.  However, the Veteran only appealed the issue of his PTSD evaluation on his April 2010 VA Form 9 (substantive appeal).  As such, only the PTSD issue remains on appeal, as reflected on the title page.

In light of the fact that the Veteran contested the initial evaluation of his disability, the Board has styled the issue of the case as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2015, the Board remanded the instant claim.  In a May 2015 supplemental statement of the case, the agency of original jurisdiction (AOJ) continued to deny the claim.  The claim was returned to the Board for further adjudication.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that he received treatment at the Chico Vet Center with Dr. M. M. from December 2009 through July 2014.  The AOJ attempted to retrieve these records, but was notified in May 2015 that they were not private treatment records.  The AOJ made no further attempts to obtain such records.  In addition, while the AOJ previously requested records from the VA Northern California Health Care System, only records from the Sacramento VA Medical Center and Redding Outpatient Clinic were associated with the file.  The Board's previous remand specifically noted that treatment records from Dr. M. M. were to be obtained and associated with the file, and the Veteran's April 2015 Authorization to Disclose Information to the Department of Veterans Affairs (21-4142) noted that he received treatment from Dr. M. M. at the Chico Vet Center from December 2009 through July 2014.  On remand, the AOJ should obtain such records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Northern California Health Care System dated from June 2009, specifically to include all treatment records from the Chico Outpatient Clinic or the Chico Vet Clinic and any treatment records from Dr. M. M.  

2.  Readjudicate the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

